J-A23027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.T.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 843 MDA 2022

                 Appeal from the Decree Entered May 10, 2022
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2022-0052a


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY BOWES, J.:                         FILED: OCTOBER 25, 2022

        S.C. (“Mother”) appeals from the decree involuntarily terminating her

parental rights to her child, B.T.C., born in March 2018. Direct appeal counsel

has filed a brief that is best described as a wholly deficient attempt to withdraw

pursuant     to   Anders      v.    California,    386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).1

        Preliminarily, we must review counsel’s compliance with the following

requirements of Anders and Santiago:

        Direct appeal counsel seeking to withdraw under Anders must file
        a petition averring that, after a conscientious examination of the
        record, counsel finds the appeal to be wholly frivolous. Counsel
        must also file an Anders brief setting forth issues that might
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The principles set forth in Anders v. California, 386 U.S. 738 (1967) apply
to appeals involving the termination of parental rights. See In re V.E., 611
A.2d 1267, 1275 (Pa.Super. 1992).
J-A23027-22


      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof. A proper Anders
      brief does not explain why the issues are frivolous and does not
      develop arguments against the appellant’s interests. Rather, the
      brief articulates the issues in neutral form, cites relevant legal
      authorities, references appropriate portions in the record to aid
      our review, and concludes that, after a thorough review of the
      record, the appeal is wholly frivolous.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

      If counsel does not fulfill the aforesaid technical requirements
      of Anders, this Court will deny the petition to withdraw and
      remand the case with appropriate instructions (e.g., directing
      counsel either to comply with Anders or file an advocate’s brief
      on Appellant’s behalf).

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa.Super. 2007)

(citations omitted).

      Upon review of the certified record, we conclude that counsel has not

complied with any of the Anders requirements. Counsel neglected to file a

proper Anders brief or petition to withdraw, provide a copy of said petition to

Mother, or advise Mother of her rights in the Anders context. We observe

that this is a Children’s Fast Track case subject to strict timelines. Counsel’s

failure to comply with the law has caused an unacceptable delay in this matter.

Accordingly, we direct counsel to file either an advocate’s brief or a compliant

Anders brief and petition to withdraw, along with an accompanying letter

advising Mother of her rights, within fifteen days of the filing of this judgment

order. Failure to comply by that date will result in counsel’s removal and the

appointment of new counsel.


                                      -2-
J-A23027-22



     Panel jurisdiction retained.




                                    -3-